           Case 1:18-cv-02340-RJL Document 122 Filed 06/21/19 Page 1 of 22



                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA et al.,

                Plaintiffs,

v.                                                 Case No. 1:18-cv-02340-RJL

CVS HEALTH CORPORATION et al.,

                Defendants.




AMICUS CURIAE AIDS HEALTHCARE FOUNDATION’S POST-HEARING BRIEF IN
    OPPOSITION TO THE UNITED STATES’ MOTION FOR ENTRY OF THE
                    PROPOSED FINAL JUDGMENT




DM1\9727462.1
           Case 1:18-cv-02340-RJL Document 122 Filed 06/21/19 Page 2 of 22



          AIDS Healthcare Foundation (“AHF”) plays an essential role in providing high quality

healthcare services for HIV/AIDS patients. AHF treats approximately 35,000 patients in the

United States across 60 clinics in more than 15 states, and approximately 1.1 million HIV/AIDS

patients worldwide. Testimony of Dr. Michael Wohlfeiler, June 4, 2019, Afternoon Session

(“Wohlfeiler Tr.,” 102-103). AHF has created a highly successful model for delivery of care to

HIV/AIDS patients, a “one-stop shop” model in which AHF functions as a testing, linkage,

specialist, health insurer, pharmacy, and primary care facility. Wohlfeiler Tr. 103. AHF

recognizes that pharmacists are a critical part of the healthcare delivery team and that the

pharmacist-patient relationship is so important that most AHF clinics have a pharmacy co-

located within them. Wohlfeiler Tr. 103. AHF’s full-service clinics are staffed by highly

specialized physicians and mid-level practitioners—nurse practitioners and physician

assistants—who are supervised by physicians. Wohlfeiler Tr. 106. AHF’s “high touch” model—

involving AHF physicians, nurses, pharmacists, benefits counselors, case managers, and referral

coordinators all working together for the patient—has resulted in HIV/AIDS suppression rates

that are approximately double the national average. Wohlfeiler Tr. 101-102, 106, 110-111. In

fact, the existence of full-service clinics like AHF helped change an HIV/AIDS diagnosis from a

death sentence to a chronic, manageable condition. Wohlfeiler Tr. 102-103, 105.

          AHF’s testimony is critically important to this Court’s determination of whether the

Department of Justice’s (“DOJ”) Proposed Final Judgment (“PFJ”) is in the public interest.

AHF’s innovative model, a model that delivers comprehensive lifesaving healthcare services to

HIV/AIDS patients, is threatened by this merger, which would break up or take away services

that are valued by patients. Wohlfeiler Tr. 105-06.




DM1\9727462.1
           Case 1:18-cv-02340-RJL Document 122 Filed 06/21/19 Page 3 of 22



          This brief makes the following points. First, the PFJ fails to address wide-ranging

competitive concerns presented by CVS Health Corporation’s (“CVS”) acquisition of Aetna Inc.

(“Aetna”). Second, the PFJ fails to protect the vulnerable segment of consumers that AHF serves

because DOJ refuses to acknowledge that (1) the relevant markets, particularly the pharmacy

benefit manager (“PBM”) market, are highly concentrated and lack meaningful competition and

(2) the merged firm’s changed incentives and CVS’s past history indicate that CVS/Aetna will

likely engage in exclusionary conduct after the merger, which will lead to less consumer choice,

lower quality of care, and higher prices. Third, if DOJ does not reverse its position and block the

merger, it should at the very least negotiate additional remedies that would protect patients’

ability to choose their providers. Fourth, this Court can and should look outside the DOJ’s

Complaint to determine if the PFJ is in the public interest.

                                            ARGUMENT

I.        DOJ Failed to Address Wide-Ranging Competitive Concerns in its Proposed Final
          Judgment

          CVS’s proposed acquisition of Aetna threatens to make the healthcare marketplace

substantially less competitive. This transaction will combine the nation’s largest retail pharmacy

chain and specialist pharmacy, one of the two largest PBMs commanding roughly a third of the

market, with the country’s third largest health insurer. The combination creates a large, vertically

integrated firm that operates in markets where only a few meaningful rivals compete. The merger

increases the merged firm’s incentive and ability to favor its own providers and threatens to

foreclose rival providers (pharmacies, healthcare clinics, pharmacists, and doctors) from having

access to Aetna insureds or to raise rival providers’ cost of doing business.

          DOJ approved the CVS/Aetna merger on the condition that Aetna divest its individual

Medicare Part D prescription drug plans (“PDPs”) to WellCare Health Plans Inc. (“WellCare”).


                                                   2
DM1\9727462.1
           Case 1:18-cv-02340-RJL Document 122 Filed 06/21/19 Page 4 of 22



The DOJ’s Complaint focuses solely on the anticompetitive impact that the acquisition will have

on individual Medicare Part D PDPs and completely ignores the other anticompetitive concerns

presented by the merger. The acquisition, however, will exacerbate the existing competitive

problems across various healthcare markets to the detriment of providers and patients. By not

addressing these issues, the DOJ’s Complaint and PFJ are deficient. CVS’s acquisition of Aetna

will likely harm both providers and patients because there are no conditions to prevent the

merging parties from engaging in strategic exclusionary conduct.

          The stakes are high. Since 2006, Medicare Part D spending has more than doubled to

roughly $100 billion per year in 2017 and spending is expected to climb as a growing and aging

population of baby boomers becomes Medicare eligible.1 Allowing this merger to proceed with

the current PFJ has real consequences because the merger will negatively impact patients’ lives.

Wohlfeiler Tr. 125-33. The PBM and health insurer markets are highly concentrated. Wohlfeiler

Tr. 114; Professor Neeraj Sood Testimony, June 4, 2019 Morning Session (“Sood Morning

Session Tr.”), 31; Professor Neeraj Sood Testimony, June 4, 2019 Afternoon Session (“Sood

Afternoon Session Tr.”), 98. A lack of competition and transparency exist and, because of

vertical integration of the big three PBMs with three of the four largest health insurers in the

nation (CVS Caremark/Aetna, Cigna/Express Scripts, and UnitedHealth’s OptumRx), numerous

conflicts of interest exist. Wohlfeiler Tr. 114, 117; Sood Morning Session Tr. 25, 31.2




1
  Juliet Cubanski, The Facts on Medicare Spending and Financing, Henry J. Kaiser Family Foundation, June 22,
2018 available at https://www.kff.org/medicare/issue-brief/the-facts-on-medicare-spending-and-financing/.
2
  The Council of Economic Advisors, Reforming Biopharmaceutical Pricing at Home and Abroad, February 2018.
(hereinafter “CEA White Paper”). According to the Council of Economic Advisors (“CEA”), three PBM firms -
OptumRx, Express Scripts, and CVS Caremark – account for 85% of the PBM market. The CEA observed, “[t]he
size of manufacturer rebates and the percentage of the rebate passed on to health plans and patients are secret.” The
CEA found that “the system encourages manufacturers to set artificially high list prices, which are reduced via
manufacturers’ rebates but leave uninsured individuals facing high drug prices.”

                                                          3
DM1\9727462.1
           Case 1:18-cv-02340-RJL Document 122 Filed 06/21/19 Page 5 of 22



          A.      DOJ Ignored the Lack of Competitiveness in the Relevant Markets

          Although CVS and Aetna witnesses testified that vertical integration among PBMs and

health insurers shows that the PBM business is competitive, they also acknowledge that the PBM

and the health insurer industries are scale businesses. Testimony of Terri Swanson, June 5, 2019

Afternoon Session (“Swanson Tr.”), 342, 349. In other words, the more scale that a PBM and

insurer have, the more leverage they will have in negotiations. Swanson Tr., 342 (“The

additional scale certainly gives them additional leverage as they’re negotiating with their PBMs

or other suppliers.”), 349 (“The PBM business is also a scale business.”).

          Moreover, PBMs are failing to provide many Americans with access to better healthcare

or lower priced prescription drugs. PBMs have deviated from their original purpose of acting as

honest brokers to lower medical costs and are now a key contributor to the ever-increasing cost

of prescription drugs. As the testimony demonstrates, the PBMs and health insurers control the

drug formularies, which determine the specific drugs that patients are allowed to purchase, how

many times patients can fill prescriptions, and the amount of patients’ co-pays. Testimony of

Alan Lotvin, June 5, 2019 Afternoon Session, (“Lotvin Tr.”) 322-23; Swanson Tr. 355-57.

Formulary manipulation to maximize profits means high drug costs for people with expensive

diseases. Wohlfeiler Tr. 121 (citing an example where PBM moved all HIV medications to

highest co-pay tier, of a drug that cost $1,800 a month with 50% copay).

          Because they wield so much power and benefit from higher drug prices, the role of PBMs

has been under scrutiny by the federal government3 In fact, the Department of Health and Human




3
 Blueprint to Lower Drug Prices and Reduce Out-of-Pocket Costs, Request for Information, U.S. Department of
Health & Human Services (“HHS”), May 14, 2018 at 22 (“American patients have the right to know what their
prescription drugs will really cost before they get to the pharmacy.”). See also Secretary Alex Azar Interview on
CNBC’s Squawk Box, May 11, 2018, available at https://www.cnbc.com/2018/05/11/azar-says-everybody-is-
wetting-their-beak-on-high-drug-list-prices.html.

                                                         4
DM1\9727462.1
           Case 1:18-cv-02340-RJL Document 122 Filed 06/21/19 Page 6 of 22



Services has taken aim at the contracting and negotiating practices of PBMs and payors (insurers

and self-insured employers) because they have resulted in the escalation of list prices and out-of-

pocket costs for patients. As a result, HHS is currently considering proposed new rules to

eliminate the safe harbor protections under federal anti-kickback laws for manufacturer rebates

in Medicare Part D plans and to create new safe harbor protections for discounts to patients at the

point of sale.4

          B.      DOJ Ignored the Risk of Exclusionary Behavior After the Merger

          There is persuasive, unrebutted evidence that CVS/Aetna will likely engage in

exclusionary behavior after the merger. All we need to examine is past history in the healthcare

marketplace and of the merging parties, and the merged firm’s changed incentives.

          Previous vertical integration in the healthcare industry has resulted in anticompetitive

conduct that has harmed AHF as well as other independent pharmacies. In 2011, United

HealthGroup, the largest health insurer in the United States, formed its PBM, OptumRX.5 As Dr.

Wohlfeiler testified, shortly afterward, the combined firm engaged in exclusionary conduct

which reduced patient access to vital healthcare services by limiting a patient’s pharmacy choice

as Optum RX took active steps to steer AHF pharmacy patients to Optum’s mail order service.

Wohlfeiler Tr. 114-118. Similarly, after CVS and Caremark merged in 2007, there were

allegations that CVS Caremark, the PBM arm, used its PBM business to steer patients to CVS

retail pharmacies.6 Through that merger, CVS obtained competitively sensitive information of



4
  HHS Fact Sheet, available at https://www.hhs.gov/sites/default/files/20190131-fact-sheet.pdf.
5
  Press Release, UnitedHealth Group Announces “Optum” Master Brand for its Health Services Businesses, April
11, 2011 available at https://www.unitedhealthgroup.com/newsroom/2011/0411optum.html.
6
  Reed Abelson and Natasha Singer, Pressure Grows to Unwind CVS Merger, NY Times, April 14, 2011 available at
https://www.nytimes.com/2011/04/15/business/15cvs.html?mtrref=undefined&gwh=D7479295A20E42C95C29B09
D28E2800B&gwt=pay. See Letter from Bruce T. Roberts, executive vice president and chief executive officer,
National Community Pharmacists Association to FTC Chairman William Kovacic, December 23, 2008, available
at http://www.ncpanet.org/pdf/leg/cvscaremarkncpaltr.pdf (outlining competition and privacy concerns).

                                                     5
DM1\9727462.1
           Case 1:18-cv-02340-RJL Document 122 Filed 06/21/19 Page 7 of 22



non-CVS pharmacies including the identity of their customers and prescribers, the drugs

prescribed, the cost of the drugs, the amount of the drugs acquired, the drug acquisition cost, and

the reimbursement amount.7 Non-CVS pharmacists believe that Caremark shared its patient data

with CVS’s pharmacy arm and used the information to steer customers toward CVS’s

pharmacies by directly informing patients who use non-CVS pharmacies of the risks of using

multiple pharmacies, and by urging them to consolidate all of their prescription drug purchases

through CVS or pay an increased copay.8 As recently as April 2018, non-CVS pharmacies were

still expressing these concerns.9 This type of conduct could also happen to other medical

providers and their patients.

          Pre-merger, Aetna has the incentive to deal with all providers—such as medical clinics,

doctors, pharmacies, and pharmacists—for its insureds. Post-merger, these incentives change—

once it owns Aetna, the merged entity will have the incentive, and the ability, to cut off rival

providers’ access to Aetna insureds (“customer foreclosure”). In addition, CVS/Aetna will have

the increased incentive and ability to raise the costs to rival insurers that need CVS’s retail chain

footprint (“input foreclosure”).

          C.     DOJ Ignored the Risk of Reduced Quality of Care After the Merger

          This integration will result in not only higher out–of-pocket costs for patients, but will

also likely result in numerous non-price effects that the Court should consider in its public

interest determination. Testimony of Dr. Diana Moss, June 4, 2019 Afternoon Session (“Moss

Tr.”) 145-46 (stating that non-price effects such as those contained in Dr. Wohlfeiler’s testimony


7
  Letter from Holly Henry, president, National Community Pharmacists Association to FTC Chairman Jon
Leibowitz; May 12, 2009, available at http://www.ncpanet.org/pdf/needftcinvestigation.pdf. (citing potential
violations of the Clayton and the FTC Act).
8
  See letter from Roberts and letter from Henry, supra notes 7 and 8.
9
  Catherine Candisky, Darrel Rowland, and Marty Schladen, Three CVS actions raise concerns for some
pharmacies, consumers, Columbia Dispatch, April 15, 2018, available at
https://www.dispatch.com/news/20180415/three-cvs-actions-raise-concerns-for-some-pharmacies-consumers.

                                                        6
DM1\9727462.1
           Case 1:18-cv-02340-RJL Document 122 Filed 06/21/19 Page 8 of 22



are cognizable). If CVS steers Aetna insureds to its minute clinics, health hubs, and pharmacies,

patients living with HIV/AIDS, who are insured by Aetna, would be subjected to serious quality

of care problems. Wohlfeiler Tr. 126-28. This merger threatens to disrupt the healthcare of

AHF’s patients because AHF patients may lose their pharmacist, specialist, and primary care

doctor. Wohlfeiler Tr. 116. The pharmacist-patient relationship; the doctor-patient relationship;

the advice patients receive from their providers; privacy concerns; and AHF’s 35-day call report,

whereby AHF calls patients who have not filled their prescription for more than 35 days, are all

important in the Court’s assessment of the public interest. Moss Tr. 146.

          PBMs and insurers do not typically cater to HIV/AIDS patients. Wohlfeiler Tr. 115-16

(describing how Optum essentially forced AHF patients to adopt anonymous mail order services

against their choice, which creates problems for HIV/AIDS patients). Confidentiality and privacy

are especially important concerns for patients living with HIV/AIDS, yet PBMs and insurers

such as CVS and Aetna have a history of breaching these patients’ privacy. Wohlfeiler Tr. 117

(describing privacy concerns of HIV/AIDS patients), 128.10

          AHF is concerned about how this merger will likely impact patients’ lives. Patients

deserve choice when making their healthcare decisions. Too often, patients are forced to choose

a doctor or pharmacist not because of their need for special treatment but because the PBM and

insurer direct the patients to their own preferred networks of providers. Moreover, AHF’s

concerns are not unique to its particular patient population, but rather are concerns that other

patient populations share. Moss Tr. 170.




10
  CVS recently settled a class action lawsuit over its revealing the HIV-positive status of up to 6,000 Ohioans
through a mailing concerning such prescriptions. Doe One et al. v. CVS Health Corp. et al., Case No. 18-cv-00238
(S.D.Ohio 2018). This follows a 2017 breach by Aetna that revealed the HIV status of patients across several states.
See https://www.npr.org/sections/health-shots/2018/01/17/572312972/aetna-agrees-to-pay-17-million-in-hiv-
privacy-breach.

                                                         7
DM1\9727462.1
           Case 1:18-cv-02340-RJL Document 122 Filed 06/21/19 Page 9 of 22



          In short, the PFJ fails to address any of these wide-ranging concerns presented by the

merger and is not in the public interest.

II.       The PFJ Fails to Protect Vulnerable Patients From the Effects of the Merger:
          Higher Prices, Reduced Access, and Lower Quality of Care

          A.     The Lack of Competition in the PBM Market Makes Anticompetitive Effects
                 from the Merger Likely

          Patients are paying higher prices for prescription drugs than they should be because

PBMs are not adequately fulfilling their purpose in controlling costs, as shown by the $900

copay example cited by Dr. Wohlfeiler. Wohlfeiler Tr. 121, 130. The PBM market is not

competitive; it lacks transparency and choice while conflicts of interest abound. Wohlfeiler Tr.

120; Sood Morning Session Tr. 31; Moss Tr. 164. Several witnesses at the hearing testified that

the PBM market is highly concentrated and that the big three vertically integrated PBMs (CVS

Caremark/Aetna, Cigna/Express Scripts, and UnitedHealth’s OptumRx) control their tier in the

drug supply chain. Sood Morning Session Tr. 25, 31.11 The White House Council of Economic

Advisors (“CEA”) found that the big three’s control of the PBM market “allows them to exercise

undue market power against manufacturers and against health plans and beneficiaries they are

supposed to be representing, thus generating outsized profits for themselves.”12 Indeed, the three

largest PBMs have a higher gross profit than any other players involved in the drug supply chain

(distributors, insurers, or pharmacies).13

          Perversely, massive rebates paid by drug manufacturers to PBMs create an incentive for

PBMs and insurers to actually support higher, artificial list prices for brand drugs (since drug

companies will raise prices to provide bigger rebates) and sales of brand drugs over lower cost



11
   CEA White Paper. The CEA states that the three PBMs have approximately 85% of the PBM market.
12
   Id.
13
   Charley Grant, Hidden Profits in the Prescription Drug Supply Chain, Wall Street Journal, February 24, 2018.


                                                        8
DM1\9727462.1
          Case 1:18-cv-02340-RJL Document 122 Filed 06/21/19 Page 10 of 22



generics. But consumers suffer in this shell game, as beneficiaries’ cost sharing (e.g.,

coinsurance) is set off of list the prices, not the after-the-fact rebated price.14 Dr. Wohlfeiler

testified that he has seen situations where the PBM moved HIV medications to the highest cost

sharing tier and set the patient portion to 50% of the retail cost of the drug. Wohlfeiler Tr. 121.

Dr. Wohlfeiler also testified that one PBM told him that it puts HIV medications in a high cost-

sharing tier to discourage HIV patients from choosing its plan because they are high-cost

patients. Wohlfeiler Tr. 130. Because the PBM market is not competitive, regulated, or

transparent, the three largest PBMs are able to extract massive rebates from pharmaceutical

manufacturers, which are not shared with patients to the extent that they should be. Indeed,

rebates have more than doubled in the last five years and in 2018, pharmaceutical manufacturers

paid $166 billion in rebates and price concessions to PBMs, insurers, and the supply chain.15

PBMs along with the insurers use their market power to secure higher rebates based off a

percentage of the list prices.16

          Further evidence of PBMs’ market power was their ability in the past to implement “gag”

clauses in pharmacy contracts that prohibited pharmacists from informing consumers of lower-

priced prescription drug alternatives. Wohlfeiler Tr. 120. These gag clauses served no

procompetitive purpose, but rather were designed to conceal the costs of prescription drugs from

consumers at the pharmacy, causing consumers to pay more, with the only clear benefit going to


14
   Pharmaceutical price concessions like rebates are not reflected at point of sale, which is the point when
beneficiaries are charged their cost sharing by a pharmacy. Rather, the cost-sharing amount is based on a percent of
the list price (not the rebated price) and thus beneficiaries end up paying a larger share of the actual cost of a drug.
Department of Health and Human Services, Fraud and Abuse: Removal of Safe Harbor Protection for Rebates
Involving Prescription Pharmaceuticals and Creation of New Safe Harbor Protection for Certain Point-of-Sale
Reductions in Price on Prescription Pharmaceuticals and Certain Pharmacy Benefit Manager Services Fees,
published on February 6th, 2019. Available at https://www.federalregister.gov/documents/2019/02/06/2019-
01026/fraud-and-abuse-removal-of-safe-harbor-protection-for-rebates-involving-prescription-pharmaceuticals, page
2343.
15
   Adam J. Fein, The Gross Net Bubble Reached a Record $166 Billion in 2018, Drug Channels, April 2, 2019.
16
   Peter J. Pills, PBMs Are Hogging Our Discounts, Fortune, August 28, 2018.

                                                           9
DM1\9727462.1
          Case 1:18-cv-02340-RJL Document 122 Filed 06/21/19 Page 11 of 22



the PBM’s bottom line. Fortunately, Congress stepped in and outlawed the practice in the fall of

2018.17 Nonetheless, the fact that PBMs were able to force pharmacies not to disclose this

information to their patients demonstrates that the big three PBMs have market power.

          When the PBM is commonly owned with the entity it is supposed to bargain with, or one

that has its own insurer or mail order operations, there is an inherent conflict of interest which

can lessen consumer choice and quality of care. Wohlfeiler Tr. 114-118. The three major PBMs

are vertically integrated with mail order operations, specialty pharmacies, insurers, and, in the

case of CVS Caremark, the largest retail and specialty pharmacy chain and the dominant long-

term care pharmacy. CVS’s acquisition of Aetna’s 19 million subscribers makes matters worse

as the combined firm will have the incentive and ability to engage in strategic exclusionary

conduct that will disadvantage rival providers and their patients.

          B.     Vertical Foreclosure Concerns Have the Potential to Harm Providers and
                 Insurers

          The merger carries the potential for vertical foreclosure that will impact rival providers

including pharmacies, hospitals, medical clinics, doctors, and mid-levels. Wohlfeiler Tr. 116,

119, 120-125, 126-127. Foreclosure is likely to occur in the pharmacy, medical clinic, and

insurer markets.

                 1.      Pharmacy Foreclosure Concerns Are Unrebutted By Testimony

          After the merger, CVS/Aetna is likely to engage in “customer foreclosure” in the

pharmacy market by denying rival pharmacies access to Aetna subscribers. Moss Tr. 159, 165.

AHF has specialty pharmacies serving particularly vulnerable consumers. Prior to the merger,

AHF can negotiate with CVS and Aetna to be a part of their pharmacy networks. After the



17
  On October 10, 2018, President Donald Trump signed into law the “Know the Lowest Price Act of 2018” and the
“Patients’ Right to Know Drug Prices Act of 2018”.

                                                     10
DM1\9727462.1
          Case 1:18-cv-02340-RJL Document 122 Filed 06/21/19 Page 12 of 22



merger, CVS/Aetna will have the incentive to disadvantage its pharmacy competitors by steering

Aetna insureds to narrow networks that exclude independent or specialty pharmacies, and by

steering patients to CVS pharmacies in certain local markets around the country where CVS

retail stores have market power, or to CVS’s mail order operations. CVS/Aetna could also

frustrate patients’ access to rival pharmacies through the design and implementation of restrictive

formularies and tiering policies, designation of CVS pharmacies as preferred providers,

implementation of narrow networks for specialty pharmacies, and implementation of financial

incentives to use CVS mail order. Moss Tr. 162, 165; Wohlfeiler Tr. 119-20, 122-25 (explaining

how CVS’s PBM creates preferred pharmacy networks, narrow networks, and patients could be

forced to pay higher copays for purchasing prescription drugs from AHF); Lotvin Tr. 322-23,

335 (testifying that CVS’s PBM constructs pharmacy networks for payors, CVS’s PBM has

standard formularies that many employers use, and CVS’s PBM constructs narrow networks that

exclude independent pharmacies).

          When United and OptumRx vertically integrated, AHF’s patients were told that they

could no longer use the AHF pharmacy and that “they were being forced into mail order

programs for their medications and it was a real disruption of their continuity of care and

emotionally was very difficult” for them. Wohlfeiler Tr. 114-115. Steering patients from AHF

pharmacies to CVS pharmacies or mail order operations could result in non-price effects that

could violate patients’ confidentiality and privacy. Wohlfeiler Tr. 117 (discussing tragic

consequences of mail order services failing to protect HIV/AIDS patient privacy). AHF

pharmacies take extra precautions to make sure that the delivery of medication is done in a

discreet manner. Wohlfeiler Tr. 113. AHF pharmacies use a 35-day report, whereby a patient is

contacted if the patient has not had his prescription filled within the past 35 days. Such high-



                                                 11
DM1\9727462.1
          Case 1:18-cv-02340-RJL Document 122 Filed 06/21/19 Page 13 of 22



touch care is essential to maintain adherence to the medication regimen, and is the key

component of AHF’s successful model of care for HIV/AIDS patients. Wohlfeiler Tr. 110-11;

125 (stating that if Aetna patients are directed away from specialty pharmacies like AHF and into

CVS pharmacies “you’re going to see more patients getting sick, frankly”). The potential loss of

choice and service by AHF pharmacies is a cognizable non-price effect that should be considered

by the Court when making its public interest determination.

          In addition, after the merger, CVS will have an increased incentive and ability to squeeze

rival pharmacies by reducing reimbursements to uncompetitive levels and/or increasing direct

and indirect remuneration (“DIR”) fees. Wohlfeiler Tr. 117-122. PBMs have been using DIR

fees for many years.18 The Center for Medicare and Medicaid Services (“CMS”) defines DIR

fees as additional compensation paid to Part D plans or PBMs after the point-of-sale that serves

to change the final cost of the drug for the insurer, or the price paid to the pharmacy for the

drug.19 Examples of such compensation include rebates provided by manufacturers and

concessions paid by pharmacies. DIR fees were originally supposed to be a way to offer

incentives but now they are being used as a way for PBMs to “claw back” money from

pharmacies and the practice is under scrutiny.20 Indeed, Dr. Wohlfeiler explained that "PBMs are

… increasingly … assessing higher DIR fees … with very little transparency … It's clawed back

millions of dollars from us, and those are dollars that would normally be used to support our

programs and our mission as a safety net provider.” Wohlfeiler Tr. 117.




18
   Davy James, Legislators Push HHS to Stop Pharmacy DIR Fees, Specialty Pharmacy Times, August 6, 2018.
19
   Id.
20
   Id.

                                                    12
DM1\9727462.1
          Case 1:18-cv-02340-RJL Document 122 Filed 06/21/19 Page 14 of 22



                 2.     Medical Clinic Foreclosure Concerns Are Unrebutted By Testimony

          After the merger, CVS/Aetna will have the increased incentive and ability to steer Aetna

insureds to CVS minute clinics and health hubs. Wohlfeiler Tr. 126-127. AHF is a healthcare

provider with over sixty U.S. clinics. AHF offers specialized care and a model of care for

HIV/AIDS that includes coordination between AHF providers, clinics, and pharmacies.

Wohlfeiler Tr. 106. CVS has minute clinics and health hubs and plans to expand them. Lotvin

Tr. 313-317. In fact, according to Mr. Lotvin, CVS has already started the steering process. Mr.

Lotvin testified that Aetna will provide more data to CVS, which can be used to provide Aetna’s

insureds with healthcare advice. Lotvin Tr. 312. Mr. Lotvin further testified that CVS is already

using Aetna’s data to contact patients and tell them to come into the minute clinics. Lotvin Tr.

317.

          Steering vulnerable patients such as HIV/AIDS patients to minute clinics could have

disastrous effects. Dr. Wohlfeiler testified that patients could be forced to seek care from

preferred providers favored by CVS/Aetna, such as minute clinics, for financial reasons.

Wohlfeiler Tr. 126-127. Any steering of Aetna insureds from AHF to CVS minute clinics would

raise quality of care concerns because AHF’s treatment of individuals with HIV/AIDS is highly

specialized such that seemingly routine service may not, in fact, be routine for them. Wohlfeiler

Tr. 127. As Dr. Wohlfeiler explained with regard to flu shots, certain live virus vaccines are not

given to patients with HIV/AIDS because of their weakened immune systems; AHF clinics are

equipped with highly specialized personnel, who understand the risks in such situations. As a

practicing physician specializing in treating these patients, Dr. Wohlfeiler is concerned that

minute clinics will not be familiar with their special needs. Wohlfeiler Tr. 127. These quality of

care concerns should be part of the Court’s public interest determination.



                                                 13
DM1\9727462.1
          Case 1:18-cv-02340-RJL Document 122 Filed 06/21/19 Page 15 of 22



                 3.     Insurer Foreclosure Is Also Likely to Occur

          After the merger, CVS/Aetna is likely to engage in “input foreclosure” in the insurance

market by denying health insurers a “must have” input, namely CVS pharmacies. Moss Tr. 154.

AHF offers Medicare and Medicaid health plans that compete with Aetna. Insurers view CVS’s

network of 7,900 retail pharmacy stores as a “must have” pharmacy network in various regional

markets around the country. Moss Tr. 154. Even AHF views CVS pharmacies as “must have.”

Wohlfeiler Tr. 119. Because of CMS requirements, AHF cannot just use its own pharmacy

network; AHF needs CVS retail pharmacies in its network. As Dr. Wohlfeiler put it “to have

something that is convenient for our patients that meets CMS requirements, we need to be

contracted with a large chain like CVS which has got locations everywhere.” Tr. 119 (lines 14-

16). Indeed, Mr. Lotvin testified that “[w]e have 4 and a half million people a day who walk into

our stores [and that] [w]e're within 3 miles of 70 percent of the U.S. population.” Lotvin Tr. 312.

          Before the merger, CVS has the incentive to provide AHF with its network of CVS retail

pharmacy stores. After the merger, because it now owns Aetna, the combined firm will have the

increased incentive and ability to raise the costs to rival insurers that need CVS’s retail chain

footprint. This concern is not simply about the combined firm flat-out denying insurer rivals

from using CVS retail pharmacies; rather, it is about disadvantaging insurer rivals through

increased pricing, or non-price factors that may be designed to frustrate access. Moss Tr. 162.

          But, if there were a complete blackout of CVS pharmacy services, there is a concern that

there would be a degradation of care if an AHF patient were forced out of an AHF plan to an

Aetna or any other plan. Wohlfeiler Tr. 128-29 (“the biggest impact is that these Medicare

Advantage plans are not special needs plans. … they could be assigned to a PCP who was just

most likely a general internist or family practitioner who probably knows little to nothing about

HIV treatment”). Forcing AHF’s patients out of AHF’s health insurance plans could be

                                                 14
DM1\9727462.1
          Case 1:18-cv-02340-RJL Document 122 Filed 06/21/19 Page 16 of 22



detrimental to HIV/AIDS patients because most health insurers do not want HIV/AIDS patients.

Wohlfeiler Tr. 130. Moreover, real pricing issues exist for AHF patients that would have to

switch to Aetna or another health plan because AHF copays are set at the lowest tiers so moving

an AHF insured to Aetna or another health plan could result in patient having to pay higher

premiums and out of pocket costs. Wohlfeiler Tr. 128-29.21

III.      Potential Remedies To Protect Patient’s Ability to Choose Their Providers

          As the testimony from the hearing shows, the CVS-Aetna merger will increase the

merged firm’s incentives and ability post-merger to steer Aetna insureds to its minute clinics,

health hubs, and pharmacies through various mechanisms and to exclude rival insurers such as

AHF’s managed Medicare and Medicaid plans from CVS’s retail pharmacy network. The

merged firm could squeeze rival pharmacies in the form of lower reimbursements, higher drug

prices and dispensing costs, and higher DIR fees. Dr. Wohlfeiler testified that he did not believe

the PFJ was in the public interest because it did not address any of these issues, and that

therefore the merger would create an “uneven, unfair playing field that will make it hard for

AHF to compete.” Wohlfeiler Tr. 131. Dr. Wohlfeiler also testified that if guarantees of patient

choice and access were imposed, that such conditions would be helpful. Id. at 132. While, as Dr.

Wohlfeiler observed, DOJ completely failed to address these public interest concerns, several

state governments that investigated CVS’s acquisition of Aetna did address them. Some of the

states approved the merger so long as the merged firm agreed to certain conditions on its future

behavior.




21
  We note that yesterday CVS Health submitted a letter from Gary Loeber, a CVS Health executive, who argued
that Aetna and CVS must separately compete in the employer-sponsored healthcare market. He notably does not
mention where Aetna and CVS operate as one dominant player – including the Medicare Advantage, Medicaid
managed care, and Exchange markets.

                                                     15
DM1\9727462.1
          Case 1:18-cv-02340-RJL Document 122 Filed 06/21/19 Page 17 of 22



          In Georgia, the Commissioner of Insurance imposed a number of conditions to maintain

competition.22 First, CVS/Aetna is required to invite non-CVS healthcare providers (pharmacies,

physicians, clinics, etc.) to join its networks, and must set the same criteria for all those

providers. Second, CVS/Aetna must allow Georgia patients to use any healthcare provider — in

or out of network — if that provider accepts the same conditions as those within the network.

Third, CVS/Aetna cannot require patients to use CVS-owned pharmacies, period — not for

regular prescriptions, refills, or specialty drugs. These concessions reduce the chance that a

combined CVS/Aetna can limit patients’ choice of healthcare providers. And, fourth, CVS/Aetna

must disclose to the Department of Insurance the amount of rebates it receives from drug makers

and how much of those it passed on to insurers.

          In New York, the Final Order approving the CVS/Aetna merger required a number of

conditions to resolve competition concerns. First, CVS/Aetna must continue to offer its current

products throughout its current service area in New York, and use reasonable efforts to maintain

its current network of providers, including pharmacies, without material changes, for a period of

three years. Second, CVS/Aetna is required to adhere to a firewall policy that will keep Aetna

employees from learning information concerning individual pricing and rates paid by other

health plans and clients to CVS Caremark for PBM and retail pharmacy services. And, third,

CVS/Aetna, for a period of three years, shall ensure that participating provider networks for

insured products maintain access to independent New York pharmacies. CVS/Aetna is required

to annually report to the New York Department of Financial Services the percentage of

independent New York pharmacies in its New York pharmacy networks.




22
  Final Order, In the Matter of: Acquisition of Control of Aetna Health Inc., and Aetna Better Health Inc., Case No:
11022798 (Nov. 9, 2018), https://www.gasco.us/client_files/File/cvs-aetna-final-order.pdf.

                                                        16
DM1\9727462.1
          Case 1:18-cv-02340-RJL Document 122 Filed 06/21/19 Page 18 of 22



          While blocking the merger is the best solution to an anticompetitive merger, these states’

imposition of restrictions on the combined firm’s future behavior is a step in the right direction.

To preserve the same level of competitive intensity that existed pre-merger, the DOJ and CVS

should negotiate the following behavioral remedies to preserve competition.

               First, the PFJ should be modified to require that all rival pharmacies have non-
                discriminatory access to CVS Caremark’s pharmacy networks at fair reimbursements
                that cover actual drug costs and dispensing costs, and that are no lower than the
                reimbursement that CVS Caremark pays its own pharmacies. The PFJ should require
                that, in states with Any Willing Provider laws, CVS may not skirt the law through
                unfair barriers and practices.

               Second, the PFJ should provide that managed care plans should not be denied access
                to CVS Pharmacy networks, and that managed care plans’ access should be at a fair
                price, no worse than the fee that CVS Caremark charges Aetna.

               Third, the PFJ should provide that all Aetna plan members must be allowed to opt out
                of any specialty or other mail order programs, and Aetna/CVS may not put barriers in
                place that discourage patients from exercising their right to opt out (such as imposing
                higher cost-sharing on non-CVS pharmacies, or not providing members with
                adequate notice on how to opt out, or having CVS customer service representatives
                pressure members into staying in the CVS program).

          Such protections are necessary to preserve competition and protect consumer welfare.

IV.       The District Court Can Look Outside the Complaint to Determine Whether the PFJ
          is in the Public Interest

          In its Motion to Limit the Scope of the Tunney Act Hearing, DOJ continues with its

incorrect interpretation that the Tunney Act is limited to determining whether the consent

judgment reasonably remedies the harm alleged in the Complaint. [Dkt. No. 82, p. 3]. DOJ’s

interpretation goes against the plain language and purpose of the Tunney Act, which entrusts the

district court with acting as “an independent check upon the terms negotiated by the DOJ.”

United States v. Am. Tel. & Tel. Co., 552 F. Supp. 131, 149 (D.D.C. 1982). Congress enacted

the Tunney Act to eliminate excessive secrecy from the consent decree process and address its

perception that the DOJ entered into a number of weak settlements. See United States v. Airline


                                                    17
DM1\9727462.1
          Case 1:18-cv-02340-RJL Document 122 Filed 06/21/19 Page 19 of 22



Tariff Pub. Co., 836 F. Supp. 9, 11 (D.D.C. 1993); United States v. Blavatnik, No. CV 15-1631

(RDM), 2016 WL 593449, at *7 (D.D.C. Feb. 12, 2016).

          Furthermore, in amending the Tunney Act in 2004, Congress criticized some of the case

law that limited the district court’s role in Tunney Act proceedings as “contrary to the intent of

the Tunney Act and effectively stripp[ing] the courts of the ability to engage in [a] meaningful

review of antitrust settlements.” 150 Cong. Rec. S3615 (Apr. 2, 2004). Moreover, Congress

“want[s] the courts to make an independent, objective, and active determination” without undue

deference to the DOJ. 150 Cong. Rec. S3617 (Apr. 2, 2004).

          The district court is statutorily required under the Tunney Act to take into account

“competitive considerations bearing upon the adequacy” of the PFJ. Competitive Impact

Statement at 14; 15 U.S.C. § 16(e)(1)(A). Thus, the district court must “evaluate both ‘the

competitive impact of the proposed remedies, i.e., how well the settlement remedies the harms

alleged in the complaint[],’ as well as ‘issues unrelated to the competitive impact of the

settlement.’” United States v. AT&T Inc., 541 F. Supp. 2d 2, 6 (D.D.C. 2008) (quoting United v.

SBC Commc’ns, 489 F.Supp.2d 1, 17 (D.D.C. 2007)); 15 U.S.C. § 16(e)(1)(A), (B). Moreover,

the Court is obligated to conduct a review of “any other competitive considerations bearing upon

the adequacy of such judgment that the court deems necessary to a determination of whether the

consent judgment is in the public interest.” 15 U.S.C. § 16(e)(1)(A). Such competitive

considerations should include (1) examination of U.S. antitrust agencies’ past enforcement in the

healthcare industry and (2) independent analysis of the competitive effects and failed remedies

arising from past mergers of PBMs, retail pharmacies, and health insurers. The Court was correct

in examining additional competitive considerations in this Tunney Act proceeding because the

DOJ took a myopic view of the competitive problems raised by the CVS/Aetna merger.



                                                  18
DM1\9727462.1
          Case 1:18-cv-02340-RJL Document 122 Filed 06/21/19 Page 20 of 22



          DOJ understands, as it acknowledged in the Competitive Impact Statement, the “judicial

mockery” standard, first articulated in United States v. Microsoft Corp., 56 F.3d 1448, 1462

(D.C. Cir. 1995), i.e., that the Court is empowered to look beyond the complaint in making the

public interest determination when “the complaint is drafted so narrowly as to make a mockery

of judicial power.’” Competitive Impact Statement, at 17 (quoting United States v. SBC

Communications, Inc., 489 F.Supp.2d 1, 14 (D.D.C. 2007)) Given the testimony at the hearings

and the DOJ’s less than transparent response to public comments, DOJ’s narrowly drafted

Complaint makes a mockery of judicial power and, therefore, the court can and should look

beyond the Complaint in making its public interest determination.

                                           CONCLUSION

          For all the reasons discussed, AHF believes that the PFJ as drafted is not in the public

interest. The Court should reject the PFJ, or, in the alternative, impose conditions on the merger,

as set forth above, to maintain competition and protect consumers.

Dated: June 21, 2019                            Respectfully Submitted,

                                                /s/ Joseph J. Aronica

                                                Joseph J. Aronica (DC Bar No.: 446139)
                                                DUANE MORRIS LLP
                                                505 9th Street, N.W.
                                                Suite 1000
                                                Washington, DC 20004
                                                Telephone: 202-776-7824
                                                Fax: 202-478-1885
                                                Email: JJAronica@duanemorris.com

                                                Christopher H. Casey (Bar ID 418574) (Pro Hac
                                                Vice)
                                                Sean P. McConnell (Pro Hac Vice)
                                                Jonathan L. Swichar (Pro Hac Vice)
                                                Bradley A. Wasser (Pro Hac Vice)
                                                DUANE MORRIS LLP
                                                30 South 17th Street
                                                Philadelphia, PA 19103-4196

                                                   19
DM1\9727462.1
          Case 1:18-cv-02340-RJL Document 122 Filed 06/21/19 Page 21 of 22



                                       Telephone: 215-979-1000
                                       Fax: 215-979-1020
                                       Email: CHCasey@duanemorris.com
                                              SPMcConnell@duanemorris.com
                                              JLSwichar@duanemorris.com
                                              BAWasser@duanemorris.com

                                       Jeffrey Blend (Bar ID 989246)
                                       AIDS HEALTHCARE FOUNDATION
                                       517 C Street, NE
                                       Washington, DC 20002
                                       Telephone: (202) 543-1081
                                       Fax: (323) 467-8450
                                       jeffrey.blend@aidshealth.com

                                       Attorneys for Amicus Curiae AIDS Healthcare
                                       Foundation




                                         20
DM1\9727462.1
          Case 1:18-cv-02340-RJL Document 122 Filed 06/21/19 Page 22 of 22



                                  CERTIFICATE OF SERVICE

          I, Christopher H. Casey, hereby certify that on June 21, 2019, I caused a copy of the

foregoing document to be served upon Plaintiffs United States of America, State of California,

State of Florida, State of Hawaii, State of Washington, and Defendants CVS Health Corporation

and Aetna, Inc., via the Court’s CM/ECF system, and to be served upon Plaintiff State of

Mississippi by mailing the document electronically to its duly authorized legal representative:


Counsel for the State of Mississippi:
Crystal Utley Secoy
Consumer Protection Division
Mississippi Attorney General’s Office
PO Box 22974
Jackson, Mississippi 39225
Phone: 610-359-4213
cutle@ago.state.ms.us

                                                              /s/     Christopher H. Casey
                                                             Christopher H. Casey (Bar ID 418574)




DM1\9727462.1
